No basis exists to disturb Family Court’s findings crediting petitioner’s testimony that respondent committed numerous acts of violence against her, some causing her physical injury and in the presence of the child, and warranting a five-year or*420der of protection (see Matter of Melissa Marie G. v John Christopher W., 57 AD3d 314 [2008]; see also Matter of Everett C. v Oneida P., 61 AD3d 489 [2009]; Matter of Hazel P.R. v Paul J.P., 34 AD3d 307 [2006]). Concur — Mazzarelli, J.R, Sweeny, Catterson, Freedman and Roman, JJ.